Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        This is an examiner’s note to the Applicant, and is not an objection to the oath or declaration by the examiner.
           Please note the Miscellaneous Communication to Application dated 07/07/2020 which states in part that a properly executed inventor’s oath or declaration has not been received for the following inventor(s): 
Santosh Vasant DAWARE: Rinu CHAKO: Deepak Shyamsunder JAIN: Shankar Balajirao KAUSLEY: Shally GUPTA: Pallavi BANDI: Dharmendra KUMAR: Beena RAI: Amit BHOWMIK: Umesh SINGH: Chelan Premkumar MALHOTRA: Purushottham Gautham BASAVARSU.
“However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).”

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.        The drawing(s) filed on 06/23/2020 are accepted by the Examiner.

Status of Claims
6.	Claims 1-11 are pending in this application.  


Examiner’s Statement of Reasons for Allowance
7.       Claims 1-11 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“receiving, via one or more hardware processors, an intent associated with a desired formulation of a target formulated product, from a user; extracting, via the one or more hardware processors, one or more functional parameters and one or more performance indicators of the desired formulation, based on the received intent; obtaining, via the one or more hardware processors, a quantitative value for each functional parameter of the one or more functional parameters, using a conversion look-up table; identifying, via the one or more hardware processors, one or more key input parameters associated with the one or more functional parameters of the desired formulation, based on the one or more performance indicators, wherein the one or more key input parameters include (i) one or more process parameters, (ii) one or more operating condition parameters, (iii) one or more ingredients, and (iv) one or more parameters associated with the one or more ingredients; determining, via the one or more hardware processors, an optimal prediction model for each functional parameter of the one or more functional parameters, to obtain an optimal prediction function for the associated functional parameter; and determining, via the one or more hardware processors, an optimal solution dataset of the one or more key input parameters associated with the one or more functional parameters for the desired formulation, using an optimization technique, based on an objective function, and one or more constraints comprising (i) the quantitative value for each functional parameter of the one or more functional parameters, (ii) lower bound values and upper bound values of the one or more key input parameters, and (iii) the one or more performance indicators, wherein the objective function is defined as a weighted sum of the optimal prediction function for each functional parameter of the one or more functional parameters.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 6. In particular, the applied references do not disclose and would not have rendered obvious:
“receive an intent associated with a desired formulation of a target formulated product, from a user; extract one or more functional parameters and one or more performance indicators of the desired formulation, based on the received intent; obtain a quantitative value for each functional parameter of the one or more functional parameters, using a conversion look-up table; identify one or more key input parameters associated with the one or more functional parameters of the desired formulation, based on the one or more performance indicators, wherein the one or more key input parameters include (i) one or more process parameters, (ii) one or more operating condition parameters, (iii) one or more ingredients, and (iv) one or more parameters associated with the one or more ingredients; determine an optimal prediction model for each functional parameter of the one or more functional parameters, to obtain an optimal prediction function for the associated functional parameter; and determine an optimal solution dataset of the one or more key input parameters associated with the one or more functional parameters for the desired formulation, using an optimization technique, based on an objective function, and one or more constraints comprising (i) the quantitative value for each functional parameter of the one or more functional parameters, (ii) lower bound values and upper bound values of the one or more key input parameters, and (iii) the one or more performance indicators, wherein the objective function is defined as a weighted sum of the optimal prediction function for each functional parameter of the one or more functional parameters.” along with all the other limitations as required by independent claim 6.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 11. In particular, the applied references do not disclose and would not have rendered obvious:
“receive an intent associated with a desired formulation of a target formulated product, from a user; extract one or more functional parameters and one or more performance indicators of the desired formulation, based on the received intent; obtain a quantitative value for each functional parameter of the one or more functional parameters, using a conversion look-up table; identify one or more key input parameters associated with the one or more functional parameters of the desired formulation, based on the one or more performance indicators, wherein the one or more key input parameters include (i) one or more process parameters, (ii) one or more operating condition parameters, (iii) one or more ingredients, and (iv) one or more parameters associated with the one or more ingredients; determine an optimal prediction model for each functional parameter of the one or more functional parameters, to obtain an optimal prediction function for the associated functional parameter; and determine an optimal solution dataset of the one or more key input parameters associated with the one or more functional parameters for the desired formulation, using an optimization technique, based on an objective function, and one or more constraints comprising (i) the quantitative value for each functional parameter of the one or more functional parameters, (ii) lower bound values and upper bound values of the one or more key input parameters, and (iii) the one or more performance indicators, wherein the objective function is defined as a weighted sum of the optimal prediction function for each functional parameter of the one or more functional parameters.” along with all the other limitations as required by independent claim 11.

9.       It follows that claims 2-5 and 7-10 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Salvi et al. (US 2019/0237194) discloses systems and methods for formulating a personalized skincare product for a user. Data inputs reflecting dermal information of the user (e.g., hydration level measurements, oil level measurements, and a photograph of the user's skin reflecting a set of skin concerns) are collected by a computing device and used to determine a set of normalized scores. A skin health data set is generated based on the normalized scores and stored in memory. A skin health metric is determined based on the skin health data set and is stored in memory. The computing device determines, using a machine learning framework, one or more first skincare product formulations based on the user skin health data set. The formulation(s) can be used to manufacture one or more customized skincare products for the user and can be iteratively refined over time, e.g., by collecting additional data from the user over time.

Wilmott et al. (US 2005/0021174) discloses a method and system for selecting and producing a customized cosmetic or pharmaceutical formulation is disclosed below. The system can be implemented in an Internet based system or a stand-alone version, such as a Kiosk. An improved method of custom formulation is presented which utilizes the user's preferences and profile, as well as external factors. The customized formulation can be directed to a manufacturing facility for on-demand production. Alternatively, a printout of the formulation can be provided for subsequent use at point-of-sale locations, such as a cosmetics store or a pharmacy. The custom formulation software can also be provided in conjunction with a cosmetics manufacturing kit for use in home or business application.

Kannan et al. (US 10,847,265) discloses techniques for responding to a healthcare inquiry from a user are disclosed. In one particular embodiment, the techniques may be realized as a method for responding to a healthcare inquiry from a user, according to a set of instructions stored on a memory of a computing device and executed by a processor of the computing device, the method comprising the steps of: classifying an intent of the user based on the healthcare inquiry; identifying the intent as a need to obtain a dermatological diagnosis or treatment; soliciting, from the user and via the computing device, an image of the user's skin area to be diagnosed or treated; instantiating an image classification system to identify a dermatological disease from the image; and presenting one or more medical recommendations to the user based on the identified dermatological disease.
Kannan further discloses he medical decision support systems described herein may be included in a broad category of dialog systems, with a specific focus on medical tasks. Dialog systems may be generally categorized as task-oriented (e.g., buying a plane ticket) or chatbots.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677